          Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 1 of 17 Page ID #:1



     Hassan A. Zavareei (SBN 181547)
1    Andrea Gold (pro hac vice forthcoming)
     TYCKO & ZAVAREEI LLP
2    1828 L. Street, NW, Suite 1000
     Washington, D.C. 20036
3    Telephone: (202) 973-0900
     Facsimile: (202) 973-0950
4    hzavareei@tzlegal.com
     agold@tzlegal.com
5
     TYCKO & ZAVAREEI LLP
6    Annick M. Persinger (SBN 272996)
     1970 Broadway, Suite 1070
7    Oakland, CA 94612
     Telephone: (510) 254-6808
8    Facsimile: (202) 973-0950
     apersinger@tzlegal.com
9
     EDELSBERG LAW, P.A.
10   Scott Edelsberg, Esq. (pro hac vice forthcoming)
     20900 NE 30th Ave, Suite 417
11   Aventura, FL 33180
     Telephone: 305-975-3320
12   scott@edelsberglaw.com
13   SHAMIS & GENTILE, P.A.
     Andrew J. Shamis, Esq. (pro hac vice forthcoming)
14   14 NE 1st Avenue, Suite 400
     Miami, Florida 33132
15   Telephone: 305-479-2299
     ashamis@shamisgentile.com
16
     Counsel for Plaintiff and Proposed Class
17
                            UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19   THOMAS PARISH, individually and             Case No. 8:20-cv-00613
     on behalf of all others similarly situated,
20                                               CLASS ACTION
                Plaintiff,
21                                               COMPLAINT FOR VIOLATIONS
     vs.                                         OF THE TELEPHONE
22                                               CONSUMER PROTECTION
     FITNESS INTERNATIONAL,                      ACT, 47 U.S.C. §§ 227, ET SEQ.
23   LLC D/B/A LA FITNESS, a                     (TCPA)
     California Limited Liability Company,
24
                 Defendant.                             JURY TRIAL DEMANDED
25

26

27

28
                                     CLASS ACTION COMPLAINT
         Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 2 of 17 Page ID #:2




1                               CLASS ACTION COMPLAINT
2           1.     Plaintiff Thomas Parish, brings this action against Defendant, Fitness
3    International, LLC d/b/a LA Fitness, to secure redress for violations of the Telephone
4    Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
5                                NATURE OF THE ACTION
6           2.     This is a putative class action pursuant to the Telephone Consumer
7    Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
8           3.     Defendant is an American gym chain with more than 700 clubs across the
9    United States and Canada. To promote its services, Defendant engages in aggressive
10   unsolicited marketing, harming thousands of consumers in the process.
11          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
13   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
14   damages on behalf of himself and members of the Class, and any other available legal
15   or equitable remedies.
16                              JURISDICTION AND VENUE
17          5.     This Court has federal question subject matter jurisdiction over this action
18   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
19   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
20          6.     The Court has personal jurisdiction over Defendant and venue is proper
21   in this District because Defendant is headquartered in this District, directs, markets,
22   and provides its business activities to this District, and because Defendant’s
23   unauthorized marketing scheme was directed by Defendant to consumers in this
24   District.
25

26

27

28                                           2
                                  CLASS ACTION COMPLAINT
         Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 3 of 17 Page ID #:3




1                                            PARTIES
2           7.     Plaintiff is a natural person who, at all times relevant to this action, was a
3    resident of Miami-Dade County, Florida.
4           8.     Defendant is a California limited liability company whose principal office
5    is located at 3161 Michelson Dr. Ste. 600, Irvine, CA 92612. Defendant directs, markets,
6    and provides its business activities throughout the United States, including throughout
7    the state of California.
8           9.     Unless otherwise indicated, the use of Defendant’s name in this
9    Complaint includes all agents, employees, officers, members, directors, heirs,
10   successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,
11   and insurers of Defendant.
12                                         THE TCPA
13          10.    The TCPA prohibits: (1) any person from calling a cellular telephone
14   number (2) using an automatic telephone dialing system (3) without the recipient’s prior
15   express consent. 47 U.S.C. § 227(b)(1)(A).
16          11.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
17   “equipment that has the capacity - (A) to store or produce telephone numbers to be
18   called, using a random or sequential number generator; and (B) to dial such numbers.”
19   47 U.S.C. § 227(a)(1).
20          12.    In an action under the TCPA, a plaintiff must only show that the
21   defendant “called a number assigned to a cellular telephone service using an automatic
22   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
23   1316, 1319 (S.D. Fla. 2012), aff’d, 755 F.3d 1265 (11th Cir. 2014); see also Van Patten v.
24   Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017).
25          13.    The Federal Communications Commission (“FCC”) is empowered to
26   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
27   calls in violation of the TCPA are prohibited because, as Congress found, automated
28                                           3
                                  CLASS ACTION COMPLAINT
         Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 4 of 17 Page ID #:4




1    or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
2    solicitation calls, and such calls can be costly and inconvenient. The FCC also
3    recognized that wireless customers are charged for incoming calls whether they pay in
4    advance or after the minutes are used. Rules and Regulations Implementing the Telephone
5    Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
6    14014 (2003).
7           14.    In 2012, the FCC issued an order tightening the restrictions for automated
8    telemarketing calls, requiring “prior express written consent” for such calls to wireless
9    numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
10   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
11          15.    To obtain express written consent for telemarketing calls, a defendant
12   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
13   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
14   consent … and having received this information, agrees unambiguously to receive such
15   calls at a telephone number the [plaintiff] designates.” In re Rules & Regulations
16   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
17   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
18          16.    The TCPA regulations promulgated by the FCC define “telemarketing”
19   as “the initiation of a telephone call or message for the purpose of encouraging the
20   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
21   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
22   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
23   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
24          17.    “Neither the TCPA nor its implementing regulations ‘require an explicit
25   mention of a good, product, or service’ where the implication of an improper purpose
26   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
27   (9th Cir. 2012)).
28                                            4
                                   CLASS ACTION COMPLAINT
          Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 5 of 17 Page ID #:5




1           18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
2    initiated and transmitted to a person for the purpose of promoting property, goods, or
3    services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
4    64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
5    of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
6           19.    The FCC has explained that calls motivated in part by the intent to sell
7    property, goods, or services are considered telemarketing under the TCPA. See In re
8    Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
9    14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
10   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
11          20.    In other words, offers “that are part of an overall marketing campaign to
12   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
13   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
14   14014, ¶ 136 (2003).
15          21.    If a call is not deemed telemarketing, a defendant must nevertheless
16   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
17   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
18   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
19   calls”).
20          22.    Further, the FCC has issued rulings and clarified that consumers are
21   entitled to the same consent-based protections for text messages as they are for calls to
22   wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
23   (The FCC has determined that a text message falls within the meaning of “to make any
24   call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3
25   (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it obtained
26   Plaintiff’s prior express consent before sending him the text message ) (emphasis
27   added).
28                                            5
                                   CLASS ACTION COMPLAINT
         Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 6 of 17 Page ID #:6




1           23.    As recently held by the United States Court of Appeals for the Ninth
2    Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
3    the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
4    under the TCPA ‘need not allege any additional harm beyond the one Congress has
5    identified.’” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017)
6    (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis in Spokeo)).
7                                FACTUAL ALLEGATIONS
8           24.    Beginning on or about September 24, 2019, Defendant sent the following
9    telemarketing text message to Plaintiff’s cellular telephone number ending in 8369 (the
10   “8369 Number”):
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           6
                                  CLASS ACTION COMPLAINT
         Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 7 of 17 Page ID #:7




1           25.    Defendant’s text message was transmitted to Plaintiff’s cellular telephone,
2    and within the time frame relevant to this action.
3           26.    Defendant’s text message constitutes telemarketing because it encouraged
4    the future purchase or investment in property, goods, or services, i.e., selling Plaintiff a
5    gym membership.
6           27.    The information contained in the text message advertises Defendant’s
7    various discounts and promotions, which Defendant sends to promote its business.
8           28.    At no point in time did Plaintiff provide Defendant with his express
9    written consent to be contacted using an ATDS.
10          29.    Plaintiff is the subscriber and sole user of the 8369 Number and is
11   financially responsible for phone service to the 8369 Number.
12          30.    The impersonal and generic nature of Defendant’s text message
13   demonstrates that Defendant utilized an ATDS in transmitting the messages. See Jenkins
14   v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11
15   (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic, impersonal
16   nature of the text message advertisements and the use of a short code, support an
17   inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media
18   Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
19   infer text messages were sent using ATDS; use of a short code and volume of mass
20   messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel,
21   Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it “plausible” that defendants
22   used an ATDS where messages were advertisements written in an impersonal manner
23   and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins
24   v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL
25   2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
26   impracticable without use of an ATDS)).
27

28                                            7
                                   CLASS ACTION COMPLAINT
         Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 8 of 17 Page ID #:8




1          31.    The text message originated from telephone number 480-400-3830, a
2    number which upon information and belief is owned and operated by Defendant.
3          32.    The number used by Defendant (480-400-3830) is known as a “long
4    code,” a standard 10-digit code that enables Defendant to send short message service
5    (“SMS”) text messages en masse, while deceiving recipients into believing that the
6    message was personalized and sent from a telephone number operated by an individual.
7          33.    Long codes work as follows: Private companies known as SMS gateway
8    providers have contractual arrangements with mobile carriers to transmit two-way SMS
9    traffic. These SMS gateway providers send and receive SMS traffic to and from the
10   mobile phone networks' SMS centers, which are responsible for relaying those messages
11   to the intended mobile phone. This allows for the transmission of a large number of
12   SMS messages to and from a short code.
13         34.    Specifically, upon information and belief, Defendant utilized a
14   combination of hardware and software systems to send the text messages at issue in
15   this case. The systems utilized by Defendant have the capacity to store telephone
16   numbers using a random or sequential number generator, and to dial such numbers
17   from a list without human intervention.
18         35.    To send the text messages, Defendant used a messaging platform (the
19   “Platform”) that permitted Defendant to transmit thousands of automated text
20   messages without any human involvement.
21         36.    The Platform has the capacity to store telephone numbers, which capacity
22   was in fact utilized by Defendant.
23         37.    The Platform has the capacity to generate sequential numbers, which
24   capacity was in fact utilized by Defendant.
25         38.    The Platform has the capacity to dial numbers in sequential order, which
26   capacity was in fact utilized by Defendant.
27

28                                          8
                                 CLASS ACTION COMPLAINT
             Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 9 of 17 Page ID #:9




1             39.   The Platform has the capacity to dial numbers from a list of numbers,
2    which capacity was in fact utilized by Defendant.
3             40.   The Platform has the capacity to dial numbers without human
4    intervention, which capacity was in fact utilized by Defendant.
5             41.   The Platform has the capacity to schedule the time and date for future
6    transmission of text messages, which occurs without any human involvement.
7             42.   To transmit the messages at issue, the Platform automatically executed the
8    following steps:
9                    a) The Platform retrieved each telephone number from a list of numbers
10                      in the sequential order the numbers were listed;
11                   b) The Platform then generated each number in the sequential order
12                      listed and combined each number with the content of Defendant’s
13                      message to create “packets” consisting of one telephone number and
14                      the message content;
15                   c) Each packet was then transmitted in the sequential order listed to an
16                      SMS aggregator, which acts an intermediary between the Platform,
17                      mobile carriers (e.g. AT&T), and consumers;
18                   d) Upon receipt of each packet, the SMS aggregator transmitted each
19                      packet – automatically and with no human intervention – to the
20                      respective mobile carrier for the telephone number, again in the
21                      sequential order listed by Defendant. Each mobile carrier then sent
22                      the message to its customer’s mobile telephone.
23            43.   The above execution of these instructions occurred seamlessly, with no
24   human intervention, and almost instantaneously. Indeed, the Platform is capable of
25   transmitting thousands of text messages following the above steps in minutes, if not
26   less.
27

28                                           9
                                  CLASS ACTION COMPLAINT
        Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 10 of 17 Page ID #:10




1           44.    Further, the Platform “throttles” the transmission of the text messages
2    depending on feedback it receives from the mobile carrier networks. In other words,
3    the platform controls how quickly messages are transmitted depending on network
4    congestion. The platform performs this throttling function automatically and does not
5    allow a human to control the function.
6           45.    The following graphic summarizes the above steps and demonstrates that
7    the dialing of the text messages at issue was done by the Platform automatically and
8    without any human intervention:
9

10

11

12

13

14          46.    Defendant’s unsolicited text message caused Plaintiff actual harm,
15   including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
16   trespass, and conversion. Defendant’s text message also inconvenienced Plaintiff and
17   caused disruption to his daily life.
18          47.    Defendant’s unsolicited text message caused Plaintiff actual harm.
19   Specifically, Plaintiff estimates that he spent approximately 10 minutes investigating the
20   unwanted text message.
21          48.    Furthermore, Defendant’s text message took up memory on Plaintiff’s
22   cellular phone. The cumulative effect of unsolicited text messages like Defendant’s
23   poses a real risk of ultimately rendering the phone unusable for text messaging purposes
24   as a result of the phone’s memory being taken up. See https://www.consumer.ftc.gov/
25   articles/0350-text-message-spam#text (finding that text message solicitations like the
26

27

28                                            10
                                   CLASS ACTION COMPLAINT
        Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 11 of 17 Page ID #:11




1    ones sent by Defendant present a “triple threat” of identity theft, unwanted cell phone
2    charges, and slower cell phone performance).
3           49.    Defendant’s text message also can slow cell phone performance by taking
4    up space on the recipient phone’s memory. See https://www.consumer.ftc.gov/
5    articles/0350-text-message-spam#text (finding that spam text messages can slow cell
6    phone performance by taking up phone memory space).
7                                   CLASS ALLEGATIONS
8           PROPOSED CLASS
9           50.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
10   on behalf of himself and all others similarly situated.
11          51.    Plaintiff brings this case on behalf of the Class defined as follows:
12                 All persons in the United States who, within four
                   years prior to the filing of this action, (1) were sent
13                 a text message by or on behalf of Defendant,
                   (2) using an automatic telephone dialing system,
14                 (3) for the purpose of soliciting Defendant’s goods
                   and services, (4) without prior express consent of
15                 the recipient, or with the same manner of purported
                   consent Defendant claims to have obtained from
16                 Plaintiff, if any.
17          52.    Defendant and its employees or agents are excluded from the Class.
18   Plaintiff does not know the number of members in the Class but believes the Class
19   members number in the several thousands, if not more.
20          NUMEROSITY
21          53.    Upon information and belief, Defendant has placed automated calls to
22   cellular telephone numbers belonging to thousands of consumers throughout the
23   United States without their prior express consent. The members of the Class, therefore,
24   are believed to be so numerous that joinder of all members is impracticable.
25          54.    The exact number and identities of the members of the Class are unknown
26   at this time and can only be ascertained through discovery. Identification of the Class
27   members is a matter capable of ministerial determination from Defendant’s call records.
28                                           11
                                  CLASS ACTION COMPLAINT
        Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 12 of 17 Page ID #:12




1             COMMON QUESTIONS OF LAW AND FACT
2             55.   There are numerous questions of law and fact common to members of
3    the Class which predominate over any questions affecting only individual members of
4    the Class. Among the questions of law and fact common to the members of the Class
5    are:
6                   a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
7                      members’ cellular telephones using an ATDS;
8                   b) Whether Defendant can meet its burden of showing that it obtained
9                      prior express written consent to make such calls;
10                  c) Whether Defendant’s conduct was knowing and willful;
11                  d) Whether Defendant is liable for damages, and the amount of such
12                     damages; and
13                  e) Whether Defendant should be enjoined from such conduct in the
14                     future.
15            56.   The common questions in this case are capable of having common
16   answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
17   telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the
18   Class members will have identical claims capable of being efficiently adjudicated and
19   administered in this case.
20            TYPICALITY
21            57.   Plaintiff’s claims are typical of the claims of the Class members, as they
22   are all based on the same factual and legal theories.
23            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
24            58.   Plaintiff is a representative who will fully and adequately assert and protect
25   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is
26   an adequate representative and will fairly and adequately protect the interests of the
27   Class.
28                                            12
                                   CLASS ACTION COMPLAINT
        Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 13 of 17 Page ID #:13




1           PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
2           59.      A class action is superior to all other available methods for the fair and
3    efficient adjudication of this lawsuit, because individual litigation of the claims of all
4    members of the Class is economically unfeasible and procedurally impracticable. While
5    the aggregate damages sustained by the Class are in the millions of dollars, the individual
6    damages incurred by each member of the Class resulting from Defendant’s wrongful
7    conduct are too small to warrant the expense of individual lawsuits. The likelihood of
8    individual Class members prosecuting their own separate claims is remote, and, even if
9    every member of the Class could afford individual litigation, the court system would be
10   unduly burdened by individual litigation of such cases.
11          60.      The prosecution of separate actions by members of the Class would create
12   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
13   Defendant. For example, one court might enjoin Defendant from performing the
14   challenged acts, whereas another may not. Additionally, individual actions may be
15   dispositive of the interests of the Class, although certain class members are not parties
16   to such actions.
17                                           COUNT I
                            Violations of the TCPA, 47 U.S.C. § 227(b)
18                            (On Behalf of Plaintiff and the Class)
19          61.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
20   forth herein.
21          62.      It is a violation of the TCPA to make “any call (other than a call made for
22   emergency purposes or made with the prior express consent of the called party) using
23   any automatic telephone dialing system … to any telephone number assigned to a …
24   cellular telephone service[.]” 47 U.S.C. § 227(b)(1)(A)(iii).
25          63.      Defendant – or third parties directed by Defendant – used equipment
26   having the capacity to dial numbers without human intervention to make non-
27

28                                             13
                                    CLASS ACTION COMPLAINT
        Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 14 of 17 Page ID #:14




1    emergency telephone calls to the cellular telephones of Plaintiff and the other members
2    of the Class defined herein.
3          64.       These calls were made without regard to whether or not Defendant had
4    first obtained express permission from the called party to make such calls. In fact,
5    Defendant did not have prior express consent to call the cell phones of Plaintiff and
6    the other members of the putative Class when its calls were made.
7          65.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
8    using an automatic telephone dialing system to make non-emergency telephone calls to
9    the cell phones of Plaintiff and the other members of the putative Class without their
10   prior express written consent.
11         66.       Defendant knew that it did not have prior express consent to make these
12   calls, and knew or should have known that it was using equipment that at constituted
13   an automatic telephone dialing system. The violations were therefore willful or
14   knowing.
15         67.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
16   TCPA, Plaintiff and the other members of the putative Class were harmed and are each
17   entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
18   members of the Class are also entitled to an injunction against future calls. Id.
19                                   COUNT II
            Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
20                      (On Behalf of Plaintiff and the Class)
21         68.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
22   forth herein.
23         69.       At all times relevant, Defendant knew or should have known that its
24   conduct as alleged herein violated the TCPA.
25         70.       Defendant knew that it did not have prior express consent to make these
26   calls, and knew or should have known that its conduct was a violation of the TCPA.
27

28                                             14
                                    CLASS ACTION COMPLAINT
        Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 15 of 17 Page ID #:15




1           71.      Because Defendant knew or should have known that Plaintiff and Class
2    Members had not given prior express consent to receive its autodialed calls, the Court
3    should treble the amount of statutory damages available to Plaintiff and the other
4    members of the putative Class pursuant to § 227(b)(3) of the TCPA.
5           72.      As a result of Defendant’s violations, Plaintiff and the Class Members are
6    entitled to an award of $1,500.00 in statutory damages, for each and every violation,
7    pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
8                                     PRAYER FOR RELIEF
9           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
10   following relief:
11                a) An order certifying this case as a class action on behalf of the Class as
12                   defined above, and appointing Plaintiff as the representative of the Class
13                   and Plaintiff’s counsel as Class Counsel;
14                b) An award of actual and statutory damages for Plaintiff and each member
15                   of the Class;
16                c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
17                   Plaintiff seeks for himself and each member of the Class $500.00 in
18                   statutory damages for each and every violation pursuant to 47 U.S.C. §
19                   277(b)(3)(B);
20                d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
21                   §§ 227, et seq., Plaintiff seeks for himself and each member of the Class
22                   treble damages, as provided by statute, up to $1,500.00 for each and every
23                   violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);
24                e) An order declaring that Defendant’s actions, as set out above, violate the
25                   TCPA;
26                f) A declaratory judgment that Defendant’s telephone calling equipment
27                   constitutes an automatic telephone dialing system under the TCPA;
28                                              15
                                     CLASS ACTION COMPLAINT
       Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 16 of 17 Page ID #:16




1             g) An injunction requiring Defendant to cease all unsolicited text messaging
2                activity, and to otherwise protect the interests of the Class;
3             h) An injunction prohibiting Defendant from using, or contracting the use
4                of, an automatic telephone dialing system without obtaining recipient’s
5                consent to receive calls made with such equipment;
6             i) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
7                California Code of Civil Procedure § 1021.5; and
8             j) Such further and other relief as the Court deems necessary.
9                                      JURY DEMAND
10          Plaintiff hereby demands a trial by jury.
11

12   Dated: March 27, 2020                   Respectfully submitted,
13
                                             _/s/ Hassan A. Zavareei _ _____ _
14                                           Hassan A. Zavareei (SBN 181547)
                                             Andrea Gold
15                                           TYCKO & ZAVAREEI LLP
                                             1828 L. Street, NW, Suite 1000
16                                           Washington, D.C 20036
                                             Telephone: (202) 973-0900
17                                           Facsimile: (202) 973-0950
                                             hzavareei@tzlegal.com
18                                           agold@tzlegal.com
19                                           TYCKO & ZAVAREEI LLP
                                             Annick M. Persinger (SBN 272996)
20                                           apersinger@tzlegal.com
                                             1970 Broadway, Suite 1070
21                                           Oakland, CA 94612
                                             Telephone: (510) 254-6808
22                                           Facsimile: (202) 973-0950
23                                           EDELSBERG LAW, P.A.
                                             Scott Edelsberg, Esq. (FL Bar No. 0100537)
24                                           scott@edelsberglaw.com
                                             20900 NE 30th Ave, Suite 417
25                                           Aventura, FL 33180
                                             Telephone: 305-975-3320
26
                                             SHAMIS & GENTILE, P.A.
27                                           Andrew J. Shamis, Esq. (FL Bar No. 101754)
28                                          16
                                 CLASS ACTION COMPLAINT
     Case 8:20-cv-00613 Document 1 Filed 03/27/20 Page 17 of 17 Page ID #:17



                                     ashamis@shamisgentile.com
1                                    14 NE 1st Avenue, Suite 1205
                                     Miami, FL 33132
2                                    Telephone: 305-479-2299
3
                                     Counsel for Plaintiff and the Proposed Class
4

5

6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                   17
                          CLASS ACTION COMPLAINT
